In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________

No. 18-1932
RAFAELA ALDACO,
                                                  Plaintiff-Appellant,

                                 v.

RENTGROW, INC.,
                                                 Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
          No. 16 C 5754 — Joan Humphrey Lefkow, Judge.
                     ____________________

   ARGUED SEPTEMBER 24, 2018 — DECIDED APRIL 16, 2019
                ____________________

   Before WOOD, Chief Judge, and EASTERBROOK and
BRENNAN, Circuit Judges.
    EASTERBROOK, Circuit Judge. In 1996 Rafaela Aldaco
pleaded guilty to baXery and received a sentence of six
months’ supervision, a diversionary disposition under Illi-
nois law. See 730 ILCS 5/5-1-21, 5/5-6-3.1. The state court en-
tered a ﬁnding of guilt and deferred proceedings while Al-
daco served her sentence. After Aldaco complied with the
conditions of her supervision, the court dismissed the
2                                                 No. 18-1932

charge. Although Aldaco could have had the baXery record
expunged, she did not ask the court to do so.
    Nineteen years later Aldaco wished to rent an apartment.
As part of one residence’s application process, she consented
to a criminal background check—which the landlord out-
sourced to RentGrow, doing business as Yardi Resident
Screening. Its report ﬂagged her sentence for baXery. Be-
cause this criminal history violated the landlord’s residential
criteria, it refused to rent to Aldaco. She protested to Yardi,
falsely asserting that the baXery record did not pertain to
her. She did not inform Yardi that the reported length of her
supervision sentence was incorrect. (The report stated the
term as sixty months when it was only six.) Yardi reex-
amined its work, had its sources conﬁrm that the record per-
tained to Aldaco, and closed the case.
    Aldaco then ﬁled suit, contending that Yardi—as a con-
sumer reporting agency—violated the Fair Credit Reporting
Act (FCRA) when it disclosed her criminal history to the
landlord. The Act prohibits reporting agencies from disclos-
ing any arrest record or other adverse item more than seven
years old but permits them to report “records of convictions
of crimes” no maXer how long ago they occurred. See 15
U.S.C. §1681c(a). The Act does not deﬁne the word “convic-
tion.” Aldaco’s primary argument is that a sentence of su-
pervision in Illinois is not a conviction under the Act. In the
district court she asserted two propositions: (1) that “convic-
tion” in the Act means “conviction as deﬁned by state law,”
and (2) that she has not been convicted as Illinois law under-
stands that word. The district judge held that Yardi was enti-
tled to summary judgment, concluding that “conviction” has
a federal deﬁnition, under which Aldaco’s baXery record
No. 18-1932                                                     3

qualiﬁes. Aldaco now appeals to us, again asserting that Illi-
nois law supplies §1681c(a)’s deﬁnition of conviction.
    Congress has used the word “conviction” many times
without deﬁning it. For example, a person with a felony
conviction can’t own a gun. 18 U.S.C. §922. Dickerson v. New
Banner Institute, 460 U.S. 103 (1983), unanimously held that
federal law supplies the meaning of “conviction.” A majority
went on to hold that, as a maXer of federal law, a guilty plea
without a formal judgment is a “conviction.” Id. at 111–14.
Dickerson acknowledged that the text of some other federal
statutes limited the term “convicted” to “persons against
whom a formal judgment has been entered.” Id. at 112 n.6
(citing 18 U.S.C. §4251(e) & 28 U.S.C. §2901(f) (both since re-
pealed)). But the ﬁrearms statute did not contain such limits,
and the Court concluded that a “conviction” did not require
a formal adjudication of guilt. “A plea of guilty diﬀers in
purpose and eﬀect from a mere admission or an extrajudicial
confession; it is itself a conviction. Like a verdict of a jury it
is conclusive. More is not required; the court has nothing to
do but give judgment and sentence.” Dickerson, 460 U.S. at
112–13 (quoting Kercheval v. United States, 274 U.S. 220, 223
(1927) (quotation marks omiXed)).
    When interpreting other statutes lacking a deﬁnition for
conviction, courts after Dickerson regularly use federal law to
deﬁne the term and reject the argument that it requires a ﬁ-
nal judgment. The Controlled Substances Act, for example,
enhances punishment for a drug oﬀense if the defendant has
a “prior conviction” for a drug felony. See 21 U.S.C.
§841(b)(1). We held in United States v. Gomez, 24 F.3d 924 (7th
Cir. 1994), that “prior conviction” includes a plea to a proba-
tionary sentence that did not result in a ﬁnal adjudication of
4                                                    No. 18-1932

guilt. Gomez had received a diversionary disposition that
was “not a conviction for purposes of disqualiﬁcations or
disabilities imposed by law upon conviction of a crime” un-
der Illinois law. See 720 ILCS 570/410(f). He argued that, be-
cause of this state law, he was entitled to “a declaration that
a state’s eﬀort to eliminate all civil disabilities after the com-
pletion of the sentence obliterates the ‘conviction’ for pur-
poses of federal law.” Gomez, 24 F.3d at 930. We held other-
wise. We noted that, after Dickerson, Congress revised 18
U.S.C. §921(a)(20) to deﬁne conviction (for the purpose of
§922) in accordance with state law, supplemented by a fed-
eral rule excluding some convictions from that deﬁnition.
But the text in §841(b)(1)(B) does not state that the deﬁnition
of conviction depends on state law or that it requires an ad-
judication of guilt. Ibid. Other circuits uniformly agree with
this reading. See United States v. PritcheF, 749 F.3d 417, 425–
27 (6th Cir. 2014) (citing Dickerson and collecting cases from
eight other circuits); United States v. Dyke, 718 F.3d 1282,
1292–93 (10th Cir. 2013) (citing Dickerson).
    There are other examples. Federal law requires that
“[a]ny law enforcement oﬃcer who is convicted of a felony
shall be removed from employment”. 5 U.S.C. §7371(b).
Congress again left “convicted” undeﬁned, and the only
court to interpret this statute has concluded that, as a maXer
of federal law, the word encompasses guilty pleas. Cleaton v.
Department of Justice, 839 F.3d 1126, 1130 (Fed. Cir. 2016).
Another federal statute prohibits persons “convicted of” var-
ious felonies from serving as an oﬃcer, director, consultant,
or in other leadership roles in labor organizations. See 29
U.S.C. §504(a). We concluded in Harmon v. Teamsters Local
371, 832 F.2d 976 (7th Cir. 1987), that the term is deﬁned by
federal law and includes deferred judgments.
No. 18-1932                                                  5

    As far as we can tell, the word “conviction” in federal
statutes has been deﬁned according to state law only with
explicit direction from Congress. And we could not ﬁnd any
case law that limited “conviction” to ﬁnal judgments when
the federal statute leaves the term undeﬁned. Aldaco does
not provide persuasive reasons why the Fair Credit Report-
ing Act’s use of “conviction” should be interpreted diﬀerent-
ly. She instead relies on the dissent in Dickerson and isolated
statements in the Congressional record. But a court of ap-
peals must follow the majority, not the dissent.
    The only relevant provision of the Act that refers to state
law does not help Aldaco. Section 1681t(b)(1)(E) preempts
state law, providing that “[n]o requirement or prohibition
may be imposed under the laws of any State with respect to
any subject maXer regulated under section 1681c of this title,
relating to information contained in consumer reports,” save
for any state law in eﬀect before September 30, 1996 (leXers
and numbering omiXed). This provision assures that the Act
establishes uniform federal standards for contents of credit
reports—unless a state law in force in 1996 provides other-
wise. But Aldaco does not direct us to any pre-1996 Illinois
law that bans credit reports from including supervision sen-
tences in private background checks. (We could not ﬁnd one
either.) And we do not read §1681t(b)(1)(E) to aﬀect the
meaning of the Act’s own terms. Indeed, the statute does not
contain any language directing courts to look to state law to
deﬁne its terms, nor does any language suggest that a “con-
viction” requires a ﬁnal judgment.
    Even if Illinois law supplied the Act’s deﬁnition of “con-
viction”, it is far from clear that Aldaco would win. The Illi-
nois supervision statute provides that a completed supervi-
6                                                     No. 18-1932

sion sentence “shall not be termed a conviction for purposes
of disqualiﬁcation or disabilities imposed by law upon con-
viction of a crime.” 730 ILCS 5/5-6-3.1(f). Illinois courts have
interpreted the qualifying clause “for purposes of disqualiﬁ-
cation or disabilities imposed by law” to encompass only
certain rights that are lost as a maXer of law after a criminal
conviction, such as the defendant’s right to hold public
oﬃce, to vote, and to possess a ﬁrearm. People v. Coleman, 111
Ill. 2d 87, 97 (1986). See also People v. Schuning, 106 Ill. 2d 41,
48 (1985) (supervision is not conviction for impeachment
purposes). At the same time, however, state courts have held
that a supervision sentence may be used as a conviction to
bar future diversionary dispositions, Coleman, 111 Ill. 2d at
96–97, and to enhance a misdemeanor to a felony, People v.
Sheehan, 168 Ill. 2d 298, 308–09 (1995). Employers may use
supervision sentences to inform hiring decisions, as “being
denied private employment … does not fall into the category
of ‘disqualiﬁcations and disabilities imposed by law’ to
which the legislature was referring.” Beard v. Sprint Spectrum,
LP, 359 Ill. App. 3d 315, 320 (2005). These authorities under-
mine Aldaco’s position that Illinois would not label her su-
pervision as a conviction for purposes of a criminal back-
ground search conducted for a private landlord.
    But we need not wade further into state law. Federal law
controls. For the purpose of §1681c(a), the word “convic-
tions” encompasses pleas of guilt. Aldaco’s guilty plea and
sentence to six months’ supervision thus qualify as a baXery
“conviction” under the Act. Yardi did not violate §1681c(a)
by reporting this information to the landlord.
   One other maXer requires aXention. Aldaco insists that
even if her supervision sentence is a conviction, she can still
No. 18-1932                                                               7

prevail because Yardi did not follow reasonable procedures
in assembling its report. See 15 U.S.C. §§ 1681e(b), 1681i. She
is wrong.
    Section 1681e(b) requires reporting agencies to “follow
reasonable procedures to assure maximum possible accuracy
of the information concerning the individual about whom
the report relates.” These companies must also provide a
reasonable reinvestigation of disputed information:
   [I]f the completeness or accuracy of any item of information con-
   tained in a consumer’s ﬁle at a consumer reporting agency is
   disputed by the consumer and the consumer notiﬁes the agency
   directly ... of such dispute, the agency shall, free of charge, con-
   duct a reasonable reinvestigation to determine whether the dis-
   puted information is inaccurate and record the current status of
   the disputed information, or delete the item from the ﬁle ... be-
   fore the end of the 30-day period beginning on the date on which
   the agency receives the notice of the dispute from the consumer
   or reseller.

15 U.S.C. §1681i(a)(1)(A). (Yardi contends that a lesser stand-
ard applies to it as a “reseller” of consumer information. We
assume without deciding that §1681i(a) applies.) Negligent
violations expose companies to “actual damages”, while
willful violations may result in punitive or statutory damag-
es. But the Act does not create liability without causation. To
bring a successful claim, the consumer must also show that
she suﬀered injury as a result of any inaccurate information.
Ruﬃn-Thompkins v. Experian, 422 F.3d 603, 608 (7th Cir. 2005).
“Without a causal relation between the violation of the stat-
ute and the loss of credit, or some other harm, a plaintiﬀ
cannot obtain an award of ‘actual damages’”. Crabill v. Trans
Union, L.L.C., 259 F.3d 662, 664 (7th Cir. 2001).
8                                                   No. 18-1932

    Aldaco has not established causation. With her baXery
record properly reported as a conviction, the report’s only
inaccuracy is the reported sentence length. Aldaco maintains
that Yardi is also liable for violating §1681e(b) for not telling
the landlord that the court dismissed the baXery charge after
she served her supervision. We have not addressed whether
technically accurate but misleading information qualiﬁes as
“inaccurate” information under the Act. Crabill, 259 F.3d at
664. No maXer. Neither factor caused the landlord to deny
Aldaco’s apartment application. The landlord’s eligibility
criteria disqualiﬁed applicants with any criminal record of
either baXery or assault—regardless of the length of the sen-
tence or any diversionary disposition. Aldaco was convicted
of baXery, Yardi accurately reported this fact, and the land-
lord followed its policies by refusing to rent to Aldaco. She
therefore can’t establish actual damages. And there isn’t any
evidence of willful misconduct, which is required for statu-
tory or punitive damages.
    Aldaco has another problem: her protest to Yardi con-
tended only that the baXery record wasn’t hers. She did not
dispute the reported length of the sentence or the omission
of the charge’s dismissal. After receiving the complaint,
Yardi had a duty to reinvestigate only whether “disputed
information” was inaccurate. 15 U.S.C. §1681i(a)(1)(A). Yardi
did investigate and conﬁrm with its sources the only infor-
mation that was disputed: whether the baXery record per-
tained to Aldaco.
                                                      AFFIRMED